     Case 8:20-cv-02013-JLS-DFM Document 14 Filed 12/29/20 Page 1 of 1 Page ID #:58



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10

11

12    Amber Machowski,                               Case No.: 8:20-cv-02013-JLS-DFM
13                 Plaintiff,
14        v.                                         ORDER OF DISMISSAL WITH
                                                     PREJUDICE
15    Loi C. Chau, an Individual; and Does 1-10,,
16                 Defendants.
17

18

19

20
      Pursuant to Fed. R. Civ. P. 41, the Court, having considered Plaintiff’s request for
21
      dismissal, hereby orders Plaintiff Amber Machowski’s (“Plaintiff”) action against
22
      Defendant Loi C. Chau (“Defendant”) DISMISSED WITH PREJUDICE. Each party will
23
      be responsible for their own fees and costs.
24

25
      Dated: December 29, 2020
26
                                                     HON. JOSEPHINE L. STATON
27                                                   UNITED STATES DISTRICT JUDGE
28
